Chandler, Justice:
Appellant Michael Eugene Elkins (Elkins) was convicted of murder and armed robbery and sentenced to death. We consolidate his direct appeal and the mandatory review provisions of S.C. Code Ann. § 16-3-25 (1985).
We affirm Elkins’ convictions and sentence.
FACTS
On July 6, 1990, Elkins, driving north on Interstate 95 in Florida, picked up a hitchhiker, Ralph Martin Garner (Garner). Near the Georgia/South Carolina border, the two stopped to help a stranded motorist, Patricia Whitt (Victim), whose car had overheated. Garner filled Victim’s car radiator with water and determined she needed antifreeze. They reentered their cars and went to a gas station where Victim bought a gallon of antifreeze. Garner filled her radiator, then filled the empty container with water and placed it in the back seat of Victim’s car; Victim gave Garner $10 for his assistance.
Elkins, Garner and Victim then proceeded on the interstate, Victim following Elkins and Garner. Shortly after entering South Carolina, Elkins pulled his car over on the shoulder, followed by Victim.
Elkins and Garner approached Victim’s car, and Garner retrieved the container of water from Victim’s back seat. Garner testified he and Elkins went back to Elkins’ car where Elkins dumped the water, pretending to put it in the radiator of his car. According to Garner, as he replaced the container in the back seat of Victim’s car, Elkins began stabbing Victim. Garner testified he tried to assist Victim but she pulled away from him. He managed to pull Victim out of her car and was attempting to get her up from the ground when Elkins grabbed him and shoved him into Elkins’ car; Elkins and Garner drove off down the highway.
Victim staggered into the roadway where she attracted the attention of other people traveling on the highway. Victim, *543blood spurting from a wound on her neck, reportedly told people at the scene that she had been robbed and stabbed by two men. She died within minutes, asphyxiated by her own blood, having been stabbed eight times.
A short time later, a police officer stopped Elkins’ car due to a burned out taillight. Elkins fled, escaping into the woods; Garner was arrested. Victim’s purse, her camera, and a bloody knife were discovered in Elkins’ car. Elkins was arrested several days later in Texas; he had given his girlfriend three of Victim’s rings.
Garner was tried and acquitted of Victim’s murder and armed robbery. Elkins was tried several months later and convicted of murder and armed robbery, and sentenced to death.
ISSUES
1. Did the Solicitor’s guilt phase closing argument deny Elkins a fair trial?
2. Were both aggravating circumstances of (a) murder in the commission of armed robbery and (b) murder in the commission of larceny with a deadly weapon properly submitted to the sentencing phase jury?
DISCUSSION
I. Solicitor’s Closing
During the guilt phase of Elkin’s trial, numerous references were made to Garner’s trial.
In closing argument, the Solicitor stated:
Ya’ll heard the testimony of Ralph Garner. They attempted to make something out of it that he had changed his story. He got on that witness stand and he told ya’ll and to be honest with you, I think he should have been convicted at the last trial. I don’t know whether ya’ll know that he wasn’t, but I’m sure that you — well, I think all of you know that he wasn’t convicted. I personally, if I’d been on the jury—
The trial judge immediately interrupted:
The Court: Solicitor? Ladies and gentlemen, I don’t think we ought to____That’s outside of the facts of this particu*544lar case and I’m going to instruct the jurors to disregard any inference or any reference to that whatsoever. Solicitor: Okay, sir. May I—
The Court: No, sir, I’m going to instruct you not to refer to any other trials. Let’s confine ourselves' — •
Solicitor: Okay, sir.
The Court: — to this trial. (Emphasis supplied.)
Elkins did not object to the Solicitor’s comment or the Judge’s immediate curative instruction, nor did he move for a mistrial.
Elkins now contends that the comment was so prejudicial and inflammatory as to deny him a fair trial. We disagree.
Notwithstanding no objection was made, the trial judge sua sponte instructed the jury that the comments were outside the record and that the jurors should “disregard any inference or any reference to that whatsoever.” If the remarks were prejudicial, the Court’s instruction was sufficient to cure any error. State v. Dawkins, 297 S.C. 386, 392, 277 S.E. (2d) 298, 302 (1989).
We hold that, under the circumstances, the solicitor’s comments did not “so infect the trial with unfairness as to make the resulting conviction a denial of due process.” State v. Hawkins, 292 S.C. 418, 421, 357 S.E. (2d) 10, 12 (1987) [citing Donnelly v. DeChristoforo, 416 U.S. 637, 94 S.Ct. 1868, 40 L.E. (2d) 431 (1971)].
II. Aggravating Circumstances
Elkins asserts that submission of both (1) murder in the commission of armed robbery and (2) murder in the commission of larceny with a deadly weapon, impermissibility allowed the State to “stack” aggravating circumstances, in violation of the eighth amendment.
This Court rejected the same contention in State v. Woomer, 277 S.C. 170, 173, 284 S.E. (2d) 357 (1981). See also State v. Gilbert and Gleaton, 277 S.C. 53, 283 S.E. (2d) 179 (1981), cert. denied, 456 U.S. 984, 102 S.Ct. 2258, 72 L.E. (2d) 863 (1982) (death sentence upheld upon jury’s finding aggravating circumstances of both “robbery while armed with a deadly weapon” and “larceny with the use of a deadly weapon.”). We find no error.
Assuming arguendo, as Elkins contends, that the statutory aggravating circumstances of “murder during commission of *545armed robbery” and “murder during commission of larceny while armed with a deadly weapon” are, under the facts presented, duplicitous, Elkins’ death sentence does not require reversal. Zant v. Stephens, 462 U.S. 862, 103 S.Ct. 2733, 77 L.Ed. (2d) 235 (1983).
Here, Elkins was convicted, at guilt phase, of armed robbery; there was clearly sufficient evidence to support the sentencing phase jury’s finding of that aggravating circumstance. Under our capital sentencing scheme, a jury does not “weigh” aggravating circumstances. State v. Bellamy, 293 S.C. 103, 359 S.E. (2d) 63 (1987); State v. Plath, 281 S.C. 1, 313 S.E. (2d) 619 (1984). Accordingly, the failure of one aggravating circumstance does not so taint the proceedings as to require reversal where there remains a valid aggravating circumstance upon which the sentence of death is based. Zant v. Stephens, supra; State v. Rault, 445 So. (2d) 1203 (La. 1984); see also State v. Elmore, 286 S.C. 70, 332 S.E. (2d) 762 (1985), vacated on other grounds, 476 U.S. 1101, 106 S.Ct. 1942, 90 L.Ed. (2d) 353, appeal after remand, 300 S.C. 130, 386 S.E. (2d) 769, cert. denied, 496 U.S. 931, 110 S.Ct. 2633, 110 L.Ed. (2d) 652. The error, if any, in submission of “larceny with the use of a deadly weapon” is harmless beyond a reasonable doubt.
Moreover, this Court’s mandatory review of Elkins’ sentence ensures that the penalty is not arbitrary or capricious. Zant v. Stephens, supra.
We have reviewed the entire record and find the death sentence was not the result of passion, prejudice or other arbitrary factors, and the evidence supports the jury’s finding of aggravating circumstances. S.C. Code Ann. § 16-3-25 (1985). The sentence is proportionate to the penalty imposed in similar cases. See, State v. Johnson, 306 S.C. 119, 410 S.E. (2d) 547 (1991); State v. Green, 301 S.C. 347, 392 S.E. (2d) 157 (1990), cert. denied, 498 U.S. 881, 111 S.Ct. 229, 112 L.Ed. (2d) 183 (1990); State v. Patterson, 299 S.C. 280, 384 S.E. (2d) 699 (1989).
Elkins’ remaining issues are affirmed pursuant to Rule 220(b)(1) SCACR and the following authorities: (Issue 1): State v. Fowler, 266 S.C. 203, 222 S.E. (2d) 497 (1976); State v. Caldwell, 300 S.C. 494, 388 S.E. (2d) 816 (1990); (Issue 2): State v. Bell, 302 S.C. 18, 393 S.E. (2d) 364 (1990); (Issue 3): *546State v. Gilstrap, 205 S.C. 412, 32 S.E. (2d) 163 (1944); (Issue 5): State v. Ciesiellski, 213 S.C. 513, 50 S.E. (2d) 194 (1948); State v. Massey, 267 S.C. 432, 229 S.E. (2d) 332 (1976); (Issue 6): State v. Davis, — S.C. —, 422 S.E. (2d) 133 (1992); (Issue 7): State v. Bell, 305 S.C. 11, 406 S.E. (2d) 165 (1991); (Issue 8): State v. Patterson, 285 S.C. 5, 327 S.E. (2d) 650 (1984); (Issues 10 & 11): State v. Gaskins, 284 S.C. 105, 326 S.E. (2d) 132 (1984); (Issue 12): State v. Patterson, 299 S.C. 280, 384 S.E. (2d) 699 (1989); State v. Jones, 298 S.C. 118, 378 S.E. (2d) 594 (1989); State v. Elmore, 279 S.C. 417, 308 S.E. (2d) 781 (1983).
Elkins’ convictions and sentence are
Affirmed.
Harwell, C.J., and Moore, J., concur.
Finney and Toal, JJ., dissenting in separate opinion.